DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim1 recites an apparatus comprising: memory; and processor circuitry to execute instructions to at least: determine a first analyzed phase value for a watermark component of a watermarked media signal at a first time; determine a sum of differences for analyzed phase values with respect to a first one of a plurality of possible starting phase values, the analyzed phase values associated with the watermarked media signal, the analyzed phase values including the first analyzed phase value; in response to the sum of differences satisfying a threshold, decode a first data value corresponding to the first one of the possible starting phase values; and determine a watermark payload based on the first data value.
Claim9 recites an apparatus comprising: first means for determining a first analyzed phase value for a watermark component of a watermarked media signal at a first time; second means for determining a sum of differences for analyzed phase values with respect to a first one of a plurality of possible starting phase values, the analyzed phase values associated with the watermarked media signal, the analyzed phase values including the first analyzed phase value; means for decoding a first data value corresponding to the first one of the possible starting phase values, the means for decoding to decode the first data value in response to the sum of differences satisfying a threshold; and third means for determining a watermark payload based on the first data value.
Claim17 recites a non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least: determine a first analyzed phase value for a watermark component of a watermarked media signal at a first time; determine a sum of differences for analyzed phase values with respect to a first one of a plurality of possible starting phase values, the analyzed phase values associated with the watermarked media signal, the analyzed phase values including the first analyzed phase value; in response to the sum of differences satisfying a threshold, decode a first data value corresponding to the first one of the possible starting phase values; and determine a watermark payload based on the first data value.
The closest prior arts, Hardwick et al US 2015/0340045, 2018/0286417, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484